United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2732
                                    ___________

David Hackett,                        *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
      v.                              * Tax Court.
                                      *
Commissioner of the Internal Revenue *       [UNPUBLISHED]
Service,                              *
                                      *
                  Appellee.           *
                                 ___________

                            Submitted: December 24, 1997
                                Filed: February 11, 1998
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       David Hackett appeals the tax court's decision sustaining deficiencies and
additions to tax as determined by the Commissioner of the Internal Revenue Service.
After careful review of the record and the parties' briefs, we conclude Hackett's
arguments are meritless, and the decision of the tax court was correct. We thus affirm.
See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-